Citation Nr: 1643687	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's permanent and total service connected disability is reasonably shown to result in the loss of use of both lower extremities such as to preclude locomotion without the aid of a left leg brace and right prosthetic leg or without the aid of a wheelchair.   

2.  The instant Board decision is awarding the Veteran entitlement to specially adapted housing, which precludes him from a separate award of a special home adaptation grant.  


CONCLUSIONS OF LAW

1. The criteria of 38 U.S.C.A. §§ 2101 for establishing entitlement to specially adapted housing assistance have been met.  38 U.S.C.A. §§ 2101 (a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2015).

2. The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.
 
A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101 (a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens; (2) includes the anatomical loss or loss of use of both hands; 3) is due to deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; 4) is due to full thickness of subdermal burns that have resulted in contractures with some limitation of motion of one or more of the extremities or the trunk, or (5) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a.

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

A.  Specially Adapted Housing

The Veteran's service-connected disabilities potentially pertinent to the instant claims include shell fragment wounds with right below the knee amputation, arthritis of the right knee, right hip trochanteric bursitis and muscular strain, left hip trochanteric bursitis and muscular strain, degenerative arthritis of the left knee, arthritis of the lumbar spine, burn scar of the right shoulder and would scar of the right thumb.  He has been assigned a total and permanent disability rating due to individual unemployability (TDIU) based on these service connected disabilities.    

The evidence reflects that the Veteran has been fitted with a prosthetic leg for his service-connected right lower extremity amputation that he must wear in order to ambulate, a tool that like crutches or a brace, serves to aid mobility.  Also, he has reported that during the past 25 years, whenever he wears his prosthetic right leg, he also wears a brace on his service-connected left leg.  Additionally, the Veteran has reported that although he wears the right prosthetic leg during the day, he does not shower with it on and when he awakens in the middle of the night because he has to go to the bathroom, it is difficult for him to put on his prosthetic leg so he crawls to the bathroom on his hands and knees.  Because of this problem and because wearing the leg over a period of time during the day causes him significant pain, the Veteran's treating physician has issued him a wheelchair to use at night and also to use when he is unable to wear his right leg due to pain.  

The above summarized evidence reasonably indicates that the Veteran has, due to service connected disabilities that form the basis of a permanent and total rating (i.e. the TDIU rating) lost one lower extremity, together with injury to the second, within the meaning of the controlling regulation, as he is precluded from locomotion without the use of the right prosthetic leg and left knee brace or without the use of the wheelchair.  Notably, at a February 2011 VA examination, the examiner commented that the Veteran reported that he continued to "run and mountain climb."  However, in a subsequent September 2011 statement, the Veteran clarified that he had not run since the mid-1980s; that he had rock climbed in the past but not since the early 1980s; and that he had never climbed mountains.  The Board does not have any basis for finding this clarification not credible.  Accordingly, in sum, given the nature of the Veteran's service connected lower extremity disabilities; given the nature of the limitations he has reported due to these disabilities; and resolving any reasonable doubt in his favor, the criteria for an award of specially adapted housing have been met.  38 C.F.R. §§ 3.102, 3.809.
     
B.  Special Home Adaptation Grant

Because the Veteran is being awarded entitlement to specially adapted housing, the controlling regulations preclude him from additionally receiving a special home adaptation grant.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a.  Additionally, there is no indication or specific allegation of record that the Veteran meets the specific disability criteria for this award.  Consequently, entitlement to a special home adaptation grant must be denied as a matter of law.   Id.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


